Exhibit 10.23

September 8, 2008

Alex P. Marini

Dear Al,

We recently performed a review of our employment agreements and severance
agreements for compliance with Section 409A of the Internal Revenue Code
(“Section 409A”). Section 409A imposes tax penalties on employees if their
compensation arrangements do not meet certain technical requirements. We have
determined that certain provisions of your February 7, 2007 employment agreement
(the “Employment Agreement”) should be clarified in order to assure that you do
not become subject to these penalties. These clarifications are as follows:

 

  •  

A termination of employment under Section 8 of the Employment Agreement shall
mean a “Separation from Service” as defined in Treasury Regulation
Section 1.409A-1(h).

 

  •  

Any bonus payable under Section 4 of the Employment Agreement shall be paid
within the time period required to satisfy the Section 409A short-term deferral
exception, meaning that payment shall be made by the later of (a) the March 15
of the calendar year following the year in which the amount is earned, or (b) 2
1/2 months following the end of the Company’s fiscal year in which the amount is
earned.

 

  •  

The Employment Agreement is intended to comply with the provisions of
Section 409A and the Employment Agreement shall, to the extent practicable, be
construed in accordance therewith. Payments under the Employment Agreement may
not be accelerated or deferred except as specifically permitted under
Section 409A.

If you are in agreement with the following changes, please sign in the space
below and return to me within fifteen business days of receipt.

Sincerely,

 

      Chris Baak       Vice President, Human Resources /s/ ALEX P. MARINI  
9/30/2008     Alex P. Marini   Date    

 

53